TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00343-CV



                                  Clare Trevarthen, Appellant

                                                  v.

       U.S. Bank, N.A. as Trustee for the Registered Holders of the Structured Asset
             Securities Corporation, Structured Asset Investment Loan Trust,
              Mortgage Pass-Through Certificates Series 2003-BC6, Appellee



         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 11-1792-CC4, HONORABLE JOHN McMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Clare Trevarthen filed her notice of appeal on April 9, 2013. On January 10, 2014,

the clerk of this Court notified appellant that her brief was overdue and that her appeal was subject

to dismissal for want of prosecution unless she filed her brief or responded to this notice by

January 21, 2014. To date, appellant has neither filed her brief nor responded to this Court’s notice.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                               __________________________________________

                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: February 14, 2014